Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 2, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and jostling, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing its determinations that the victim’s identification testimony was reliable, and that the alibi witness’s testimony did not raise a reasonable doubt as to appellant’s guilt, since the witness based her testimony primarily on her knowledge of appellant’s normal routine and could have been mistaken about the particular day of the incident. Concur—Tom, J.P., Mazzarelli, Acosta, DeGrasse and Richter, JJ.